SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: May 25, 2011 Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact Name of Registrant as Specified in its Charter) New York (State or Other Jurisdiction) 13-5648107 (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal Executive Offices) (Registrant’s Telephone Number, Including Area Code): 617-421-5400 Not Applicable (Former name, former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07:Submission of Matters to a Vote of Security Holders. On May 23, 2011, Sonesta International Hotels Corporation (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”).As of the record date for the Annual Meeting, there were 3,698,230 shares of the Company’s common stock entitled to vote on all matters presented to the Company’s stockholders at the Annual Meeting.Holders of 2,329,947 shares of the Company’s common stock were present in person or represented by proxy at the Annual Meeting. The results of the votes to the election of directors were as follows: ELECTION OF COMMON STOCK DIRECTORS DIRECTOR VOTES RECEIVED VOTES WITHHELD VOTES ABSTAINED BROKER NON-VOTE George S. Abrams 0 Joseph L. Bower 0 Charles J. Clark 0 Clarence A. Davis 0 Irma F. Mann 0 Jacqueline Sonnabend 0 Peter J. Sonnabend 0 Stephanie Sonnabend 0 Stephen Sonnabend 0 Jean C. Tempel 0 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized SONESTA INTERNATIONAL HOTELS CORPORATION Date:May 25, 2011 By: /s/ Boy van Riel Boy van Riel Vice President and Treasurer (Authorized to sign on behalf of the Registrant as Principal Financial Officer). 2
